Citation Nr: 0611875	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  94-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
claimed as a rash.

2. Entitlement to service connection for a sinus disorder.

3. Entitlement to service connection for a headache disorder.

4. Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach disorder.

5. Entitlement to service connection for a disability 
manifested by chest pain.

6. Entitlement to service connection for a dental disorder, 
claimed as periodontal disease.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active service as an Army National Guard 
member from September 1990 to May 1991 and from August 1991 
to January 1992 (including Southwestern Asia service in 
support of Operation Desert Shield/Storm from   November 1990 
to April 1991 and August to October 1991), and then from 
March to June 2003.  Apparently, prior to said active 
service, he had more than a decade of unverified periods of 
duty for training (DUTRA), including active duty for training 
(ADUTRA) and inactive duty training (INADUTRA).  

Historically, by an unappealed December 1991 rating decision 
(that was confirmed in February 1992); service connection was 
denied for residuals of injuries to the leg, back, and right 
shoulder. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from January and September 1994 and 
December 1995 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 1998, the Board remanded the case to the RO for 
additional evidentiary development.  Since it was unclear 
whether those 1994 and 1995 rating decisions denied service 
connection for disabilities of the back, shoulder, and 
leg/knee on the basis of finality or on the merits, in its 
September 1998 remand, the Board reframed the back, shoulder, 
and leg/knee service connection issues as whether new and 
material evidence was submitted to reopen these claims.

Thereafter, in a July 2003 decision, the Board granted the 
veteran's claim for service connection for defective hearing.  
The Board also determined that new and material evidence was 
submitted to reopen and GRANT the claims of entitlement to 
service connection for back, shoulder, and leg/knee 
disabilities.  However, in a subsequent determination (in an 
August 2005 supplemental statement of the case (SSOC)), the 
RO continued to deny service connection for shoulder leg/knee 
and back disabilities.  NEVERTHELESS, in light of the Board's 
July 2003 determination, any further consideration of these 
matters is rendered moot.  As the Board granted the veteran's 
claims for service connection for back, shoulder, and 
leg/knee disabilities, the matters are referred to the RO for 
the assignment of appropriate disability ratings and 
effective dates.  Also in July 2003, the Board remanded the 
veteran's claims for service connection for skin, sinus, 
headache, gastrointestinal, psychiatric, and dental 
disorders, and a disorder manifested by chest pain to the RO 
for further development.  In an August 2005 rating decision, 
the RO granted service connection for a cyclothymic disorder 
(also diagnosed as anxiety disorder).  The Board is of the 
opinion that the RO's action represents a full grant of the 
benefits sought as to the claim for service connection for a 
psychiatric disorder.

The issue of entitlement to service connection for a dental 
disorder, claimed as periodontal disease, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints of a 
rash have been variously attributed to known clinical 
diagnoses of tinea cruris, tinea pedis, acne rosacea, and 
pityriasis and the objective medical evidence of record 
demonstrates that such diagnosed skin disorders are not 
related to any period of active military service.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints of 
sinus problems have been variously attributed to known 
clinical diagnoses of a history of sinusitis and allergic 
rhinitis and the objective medical evidence of record 
demonstrates that such diagnosed sinus disorder is not 
related to any period of active military service.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints of 
headaches have been variously attributed to a known clinical 
diagnosis of migraine headaches, and the objective medical 
evidence of record fails to demonstrate that such diagnosed 
headache disorder is related to any period of active military 
service.

4.  Giving the veteran the benefit of the doubt, the 
competent and probative medical evidence of record is in 
equipoise as to whether his post-service gastrointestinal 
complaints are related to a period of active military 
service.

5. The competent and probative medical evidence of record 
fails to demonstrate that the veteran currently has a 
continuing disorder manifested by chest pain.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as a rash, was not incurred in 
or aggravated by active service, to include as being due to 
or a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), (26), 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2005).

2.  A sinus disorder was not incurred in or aggravated by 
active service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 101(24), (26), 
1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2005).

3.  A headache disorder was not incurred in or aggravated by 
active service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 101(24), (26), 
1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2005).

4.  Resolving the doubt in the veteran's favor, a 
gastrointestinal disorder, claimed as a stomach disorder, was 
incurred in active service.  38 U.S.C.A. §§ 101(24), (26), 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

5.  A disorder manifested by chest pain was not incurred in 
or aggravated by active service, to include as being due to 
or a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
101(24), (26), 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Considering the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, while 
four of the veteran's service connection claims are being 
denied, and one claim granted, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March and July 2003, June 2004, and February and May 2005 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  In addition, the 
appellant was advised, by virtue of a detailed May 1994 
statement of the case (SOC) and September 1994, December 
1995, April 1998, March 2003, and August 2005 SSOCs issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish an earlier effective date for the grant 
of service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2005 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Here, the Board notes that 
through its September 1998 and July 2004 remands and the RO's 
efforts, VA repeatedly endeavored to verify all the veteran's 
alleged periods of military service and obtain service 
personnel records to verify his allegations of exposure to 
chemical or environmental hazards.  However, not all the 
requested records could be obtained and, as noted above, only 
three periods of active service were verified.  As well, the 
veteran has been afforded numerous VA examinations in 
conjunction with his claims for service connection.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development as to these issues.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background and Legal Criteria

The veteran maintains that he has the disabilities at issue 
due to his periods of active service and his active and 
inactive duty for training periods, including as due to 
undiagnosed illnesses.  He argues that he may have been 
exposed to chemical or hazardous substances in Southwest Asia 
that caused his disorders.  Numerous attempts were made to 
verify all the veteran's alleged periods of military service.  
In June 2004, the Alabama National Guard provided the RO with 
a list of the veteran's earned retirement points, dated from 
1979 to 2004, and indicating he had over 800 active duty 
points.  However, the specific dates on which the active duty 
points were earned is not shown.  As well, despite repeated 
requests to the National Personnel Records Center (NPRC), 
records substantiating the veteran's assertions of possible 
exposure to toxic or hazardous substances were not received, 
and there is nothing in the record to document their 
existence; the veteran's service personnel records are in the 
file.

A.	Legal Criteria

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and peptic ulcer disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is not legally merited when 
the disability results from a disease process.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists for 
training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  As noted above, the appellant performed active 
duty from September 1990 to May 1991, August 1991 to January 
1992 and from March to June 2003.  He also had multiple 
periods of active duty for training and inactive duty for 
training from 1979 to 2004.

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In the present case, and as noted in the Board's September 
1998 remand and the RO's decisions on appeal, the veteran 
appears to also be asserting that he suffers from 
disabilities that are manifestations of undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998 and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multi symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as "[a]ny 
diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the period during which an 
undiagnosed illness must be manifested, to the requisite 10 
percent degree, to December 31, 2006.  The changes effected 
by the VEBEA were mandated to become effective on March 1, 
2002.  To afford the veteran the maximum benefit of the law, 
to whatever extent those changes are pertinent to the issues 
in this case, the Board will consider both the pre- and post-
VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness. (B) A medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service- connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi symptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness. The effective 
date of all of the cited amendments was March 1, 2002. See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Soyini v. Derwinski; Sabonis v. 
Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia from November 1990 to April 1991 and 
from August to October 1991.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

B.	Factual Background and Analysis

1.	Service Connection for A Skin Disorder, 
Claimed As A Rash

Service medical records include a June 1979 service 
examination report that is not referable to a skin disorder.  
A June 1983 clinical entry indicates that the veteran had a 
rash on his face and back diagnosed as contact dermatitis 
versus milia.  June 1984, February 1989, and April 1990 
service examination reports reflect normal skin.  According 
to April 1991 medical records completed by the veteran upon 
his return from Southwest Asia, he denied having a skin 
disorder while there and had no reason to believe he was 
exposed to chemical or germ warfare.  When examined for 
redeployment at that time, his skin was normal.  

Service medical records indicate that while on active duty in 
September 1991, the veteran complained of having a rash on 
his forehead that was assessed as solar dermatitis.  On a 
report of medical history completed in October 1991, the 
veteran checked no to having a skin disorder.

A February 1995 VA examination report indicates that the 
veteran had a skin rash on his forehead and on the back of 
his trunk.  The pertinent diagnosis was pityriasis rosae.

According to an April 1997 VA examination report, the veteran 
reported a chronic skin rash on his upper back and arms.  The 
pertinent diagnosis was pityriasis.

An August 1997 service medical record indicates that the 
veteran complained of swelling on the left side of his face 
described as a facial rash.  Another August 1997 record notes 
complaints of a rash in the veteran's left ear and on his 
left temple that was assessed as a non specified rash.

An April 2000 VA examination report reflects the veteran's 
history of VA treatment for various skin disorders.  It was 
noted that the veteran was seen for treatment of tinea 
versicolor and tinea pedis in October 1993 that was treated 
with topical solution.  In May 1995, he was seen for 
candidiasis of the groin.  In April 1995, the veteran was 
treated for atopic dermatitis.  In September 1996, he was 
treated for tinea cruris and, in June 1997, the veteran was 
treated for a fungal rash of the right lower quadrant.  In 
August 1997, he was treated for a rash thought to be either a 
drug reaction or eczema.  Later that month, and in September 
1997, the veteran was treated for a rash around the eyes, 
thought to be contact dermatitis.  In April 1998, the veteran 
was treated for post inflammatory hyperpigmentation of the 
face, lichen simplex chronicus of the legs and tinea pedis.  
In May 1998, he was treated for tinea versicolor.

It was noted that the veteran complained of various rashes 
that started in approximately 1994, started on his legs, were 
pruritic, and spread to his groin, neck and face.  Upon 
examination, the diagnoses were post inflammatory 
hyperpigmentation of the face, possibly secondary to contact 
dermatitis that occurred in 1997, tinea cruris, history of 
lichen simplex chronicus, history of tinea versicolor, 
inactive at the time.  The VA examiner was unable to opine as 
to whether the veteran's problems were related to service in 
the Persian Gulf.

A March 2001 service examination report is not referable to a 
skin disorder and the veteran denied having any skin problems 
at that time.

A July 2004 VA examination report reflects that the examiner 
reviewed the veteran's medical records.  The veteran's 
history of skin conditions starting in 1994 on his right 
thigh and between his legs was also noted.  The VA examiner 
found that there was no history of exposure to chemicals.  
Upon examination, the diagnoses were fungal infection 
involving both groins, (tinea cruris), tinea pedis, and 
facial acne rosacea.  In the VA examiner's opinion, it was 
unlikely that the veteran's currently diagnosed skin 
conditions were casually or etiologically related to military 
service.  The VA examiner noted that the tinea cruris could 
have been aggravated by hot humid environmental conditions.

The Board notes that the veteran's claimed skin disorder has 
been variously diagnosed as tinea cruris, tinea pedis, 
pityriasis, and acne rosacea, and accordingly there is no 
basis for his claim that a skin disorder, claimed as a rash, 
is to an undiagnosed illness occasioned by service in the 
Persian Gulf.  In this regard, several of the VA medical 
examinations of record have variously identified the 
veteran's claimed skin disorder as due to tinea cruris, tinea 
pedis, pityriasis, and acne rosacea.  Thus, the relevant 
medical evidence does not show that the veteran currently has 
an undiagnosed illness that can be related to service under 
the provisions of 38 C.F.R. § 3.317.  As the veteran's 
claimed disorder has been diagnosed, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records include one active duty record, in 
September 1991, of solar dermatitis, but on his October 1991 
medical history, the veteran denied having a skin disorder.  
The evidence of record shows that the first objective medical 
findings of a skin disorder were not until approximately 
1993, when tinea versicolor and tinea pedis were diagnosed.  
In 1995, atopic dermatitis was noted and, in 1997 contact 
dermatitis was noted.  However, there has been no competent 
medical evidence linking the veteran's diagnosed skin 
disorders to a period of verified active military service.  
In fact, in July 2004, the VA examiner opined that it was 
unlikely that the veteran's currently diagnosed skin 
conditions were casually or etiologically related to military 
service.  Although the VA examiner noted that the tinea 
cruris could have been aggravated by hot humid environmental 
conditions, such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

While we are sympathetic to the veteran's belief that his 
diagnosed skin disorder is related to his period of Gulf War 
service, and note that he is competent to report symptoms he 
experienced in-service, he is not qualified to render an 
opinion as to whether the currently diagnosed tinea cruris, 
tinea pedis, pityriasis, and acne rosacea are related to 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v, Derwinski, 2 Vet. App. 492, 495 (1992).  
The objective medical evidence or lack thereof, is more 
probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  38 
U.S.C.A. § 5107(b).

2. Service Connection for a Sinus Disorder

The June 1979 service examination report reflects normal 
sinuses.  A February 1980 clinical entry describes nasal 
congestion and a service examination report dated that month 
reflects a nasal abnormality that appears to be turbinates 
(handwriting indistinct).  In June 1984, a service 
examination report reflects normal sinuses, and the examiner 
noted seasonal sinusitis and rhinitis.  The February 1989 
examination report reflects normal sinuses, and the veteran 
noted that he had sinusitis in the summer and spring for 
which medical attention was sought.  When examined in April 
1990, the veteran's sinuses were normal and, in April 1991, 
after his return from Southwest Asia, he denied having sinus 
infections, and noted that he had allergies that an examiner 
described as existing prior to service and not aggravated by 
service.  The April 1991 service examination report for 
redeployment is not referable to a sinus disorder.  On a 
report of medical history completed in October 1991, the 
veteran checked yes to having sinusitis.

A February 1993 VA radiology record indicates that x-rays of 
the veteran's sinuses showed mucous retention cyst identified 
in both maxillary atrium consistent with chronic sinusitis.  

March and September 1993 VA treatment records include the 
veteran's complaints of sinus problems, headache, congestion, 
and drainage.  The clinical impression was sinusitis.

At his September 1993 VA Persian Gulf War protocol 
examination, the veteran complained sinus congestion.  The 
pertinent diagnosis was chronic sinusitis.

A March 1994 VA radiology report indicates x-rays of the 
veteran's sinuses showed evidence of mucus retention cyst of 
the floor of the right maxillary antrum, with no other 
significant abnormality identified.

Service medical records indicate that in July 1994, the 
veteran was seen for complaints of nasal drainage, a scratchy 
throat and left ear pain.  A November 1996 annual medical 
certificate indicates the veteran reported taking sinus and 
ear medications.

An April 1997 VA examination report indicates that the 
veteran was allergic to pollen and had bad sinus problems.  
The pertinent diagnosis was chronic sinusitis.

According to an April 2000 VA examination report, the veteran 
had occasional shortness of breath, with some chest 
discomfort.  Occasional sinus problems were noted.

An April 2000 VA neurological examination report notes the 
veteran's report of intermittent severe sinus congestion.  It 
was noted that medical records reflected his long history of 
sinusitis existing prior to service.

The March 2001 service examination report reflects normal 
sinuses.  On a report of medical history completed at the 
time, the veteran checked yes to having sinusitis and the 
examiner noted that the veteran had sinusitis for eight years 
for which medication was prescribed.

The July 2004 VA examination report reflects medical records 
that describe veteran's reports of nasal congestion in 
February and October 1985.  The veteran said his sinuses were 
really bad, and he ran out of nasal spray.  He reported 
having seen a physician for sinus congestion nearly 15 times, 
and the VA examiner said that the veteran was a poor 
historian.  The veteran said his congestion was particularly 
bad in summer and pollen worsened it.  He denied any sinus 
problems prior to active duty.  He had an occasional dry 
cough, and smoked one pack of cigarettes per day.  Upon 
examination, the clinical impression was a history of chronic 
sinus congestion and recurrent allergic rhinitis.  It was 
noted that the veteran currently had active rhinitis with 
partial obstruction of both nostrils that, in the VA 
examiner's opinion, was unlikely related casually or 
etiologically to service, although it was noted he was 
treated for sinus disease.  

The Board notes that the veteran's claimed sinus disorder has 
been diagnosed, and accordingly there is no basis for his 
claim that headaches are due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
several of the VA medical examinations of record have 
specifically identified the veteran's claimed sinus disorder 
as active or allergic rhinitis, and history of sinusitis.  
Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness that can be 
related to service under the provisions of 38 C.F.R. § 3.317.  
As the veteran's claimed disorder has been diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed headache disorder.  The evidence of record 
shows that the first objective medical findings of a sinus 
disorder are not until February 1993 by VA x-ray of the 
veteran's sinuses.  Diagnoses of sinusitis were also rendered 
during September 1993 Persian Gulf War examination and the 
April 1997 and April 2000 VA examinations.  However, in 2004 
a VA examiner reviewed the veteran's medical records and said 
that the veteran currently had a history of chronic sinus 
congestion and recurrent allergic rhinitis.  In the VA 
examiner's opinion, active rhinitis with partial obstruction 
of both nostrils was unlikely related casually or 
etiologically to service, although it was noted the veteran 
was treated for sinus disease.  Thus, there has been no 
competent medical evidence linking the veteran's allergic 
rhinitis, and history of sinusitis, to a period of verified 
active military service or during any applicable presumption 
period.

While the Board is sympathetic to the veteran's sincere 
belief that his sinus disorder is related to his period of 
Gulf War service, and notes that he is competent to report 
symptoms he experienced in-service; he is not qualified to 
render an opinion as to whether the recurrent allergic 
rhinitis or history of chronic sinus congestion are related 
to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case. 
38 U.S.C.A. § 5107(b).

3. Service Connection for a Headache Disorder

Service records starting in June 1979 are not referable to a 
headache disorder.  On an October 1991 report of medical 
history, the veteran checked yes to having headaches.

VA treatment records, dated in February and March 1993, and 
in June 1994, indicate the veteran complained of left 
occipital headaches.

During the February 1995 VA examination, the veteran reported 
having headaches and dizziness.  A headache disorder was not 
diagnosed.

An April 2000 VA neurological examination report reflects the 
veteran's complaints of painful occipital headaches.  The 
diagnosis was migraine headaches.  The examiner noted the 
veteran's report of intermittent severe sinus congestion.  It 
was also noted that medical records reflect the veteran's 
long history of sinusitis existing prior to service that 
certainly contributed to the headaches.

On a report of medical history completed in March 2001, at 
the time of a periodic service examination, the veteran 
checked no to having frequent or severe headaches.  A 
neurologic abnormality was not found on examination at the 
time.

In June 2004, the veteran underwent VA neurological 
examination.  According to the examination report, the VA 
examiner reviewed the veteran's medical records that noted 
medical multiple problems including kidney failure, diabetes, 
anxiety, hypertension, and hearing loss.  The veteran gave a 
history of onset of headaches in 2000 that occurred 
approximately once a month.  The headaches felt like a 
toothache and were associated with nausea and photophobia.  
The VA examiner stated that the diagnosis was most likely 
migraine headaches.  In the VA examiner's opinion the 
veteran's migraine was idiopathic in nature and it was less 
likely than not caused or the result of military service.

The Board notes that the veteran's claimed headache disorder 
has been diagnosed, and accordingly there is no basis for his 
claim that headaches are due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
several of the VA medical examinations of record have 
specifically identified the veteran's claimed headache 
disorder as migraine headaches.  Thus, the relevant medical 
evidence does not show that the veteran currently has an 
undiagnosed illness that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorder has been diagnosed, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis. Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed headache disorder.  The evidence of record 
shows that the first objective medical findings of headaches 
were not until 2000.  Diagnoses of migraine headaches were 
also rendered during 2000 and 2004 VA examinations.  
Moreover, in 2004, a VA examiner opined that the veteran's 
migraine headache disorder was idiopathic in nature and that 
it was less likely than not caused or the result of military 
service.  Thus, there has been no competent medical evidence 
linking the veteran's migraine headaches to a period of 
verified active military service or during any applicable 
presumption period.

While the Board is sympathetic to the veteran's sincere 
belief that his headaches are related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced in-service; he is not qualified to 
render an opinion as to whether the current tension headaches 
are related to service.  See Routen v. Brown, supra; Espiritu 
v, Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case. 
38 U.S.C.A. § 5107(b).

4. Service Connection For A Gastrointestinal Disability, 
Claimed As A Stomach Disorder

The June 1979 service examination report is not referable to 
a gastrointestinal disorder.  A July 1982 clinical entry 
indicates that the veteran complained of stomach and back 
pain for several months, and said a family physician 
diagnosed him as having a gastric ulcer.  An April 1988 
clinical entry indicates the veteran complained of abdominal 
pain and heartburn, but denied vomiting, nausea, and 
diarrhea.  It was noted that the veteran indicated he was 
worried about personal problems.  February 1989, April 1990, 
and April 1991 service examination reports are not referable 
to a gastrointestinal disorder.  In records completed in 
April 1991, the veteran denied having gastrointestinal 
problems in Southwest Asia.  On the October 1991 report of 
medical history, the veteran checked yes to having frequent 
indigestion.

During his September 1993 VA Persian Gulf War examination, 
the veteran complained of epigastric pain after meals.  A 
gastrointestinal disorder was not diagnosed.

An October 1993 VA radiological report indicates that results 
of an upper gastrointestinal (UGI) series revealed mild 
enlargement of the duodenal folds suggestive of duodenitis 
with no ulceration identified, and uncomplicated mild 
gastroesophageal reflux (GERD).  An October 1993 VA 
outpatient record reflects the veteran's complaints of 
stomach tenderness for two years since he returned from Saudi 
Arabia.  He had nausea and occasional diarrhea.  The clinical 
impression was GERD.

A February 1995 VA examination report includes the veteran's 
complaints of heartburn, occasional vomiting, nausea, and an 
acid taste in his mouth.  Upon examination, the pertinent 
diagnosis was GERD with questionable ulcer.  

The April 1997 VA examination report includes the veteran's 
complaint of significant heartburn but no vomiting and 
occasional minimal dysphagia.  He denied stomach pain and had 
a good appetite.  His weight was stable.  Upon examination, 
the pertinent examination was GERD.

The April 2000 VA examination report reflects the veteran's 
complaints of daily heartburn with significant reflux but no 
dysphagia.  His appetite was good, but his stomach burned and 
hurt occasionally.  His weight was up 10 pounds.  Upon 
examination, the pertinent diagnosis was gastroesophageal 
reflux disease.  The VA examiner noted that the veteran had 
symptoms of reflux for a number of years, probably worse from 
1991 to 1992, and last documented in 1997 by x-ray.  Although 
the veteran claimed to have had an esophagogastroduodenoscopy 
(EGD) the examiner could not find the report.  It was noted 
that the ulcer noted in the veteran's history was noted 
documented at that time.  He took antiinflammatory medication 
for joint problems that may worsen his stomach disorder, 
drank coffee and smoke cigarettes.  The VA examiner was 
unable to opine as to whether the veteran's reflux problems 
were related to a gastric ulcer diagnosed by his family 
physician prior to active service.  

The March 2001 service examination report is not referable to 
a gastrointestinal abnormality and the veteran denied having 
stomach or digestive problems.

According to the July 2004 VA examination report, the veteran 
gave a history of stomach ache and gastric ulcer diagnosed by 
a family physician.  The veteran said his stomach hurt when 
he ate, he had occasional nausea, but no vomiting and his 
appetite was good.  He had occasional difficulty swallowing, 
but denied any belching or heartburn.  He said he lost 20 
pounds in the last year.  It was noted that the veteran 
weighed 199 pounds and appeared normal weight.  Results of an 
upper gastrointestinal x-ray taken at the time showed a trace 
of gastroesophageal reflux with (out?) significant 
abnormality in the esophagus, stomach or small bowel.  Upon 
examination, the clinical impression was that the veteran's 
chronic abdominal pain was most likely gastritis that started 
while on active duty.  It was noted that the veteran lost 
weight over the last year, that was unlikely related to 
military duty.  The VA examiner noted that the veteran had 
medical consultations for stomach pain and suspect gastric 
ulcer was diagnosed by a private physician in July 1982, 
while in service.  According to the VA examiner, gastritis 
and gastric ulcers were known to be aggravated by mental 
stress.

The Board notes that the veteran's claimed gastrointestinal 
disorder has been diagnosed, and accordingly there is no 
basis for his claim that a gastrointestinal disorder is due 
to an undiagnosed illness occasioned by service in the 
Persian Gulf.  In this regard, several of the VA medical 
examinations of record have specifically identified the 
veteran's claimed gastrointestinal disorder as GERD and 
gastritis.  Thus, the relevant medical evidence does not show 
that the veteran currently has an undiagnosed illness that 
can be related to service under the provisions of 38 C.F.R. § 
3.317.  As the veteran's claimed disorder has been diagnosed, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
cannot be used to establish service connection.  See 38 
C.F.R. § 3.317(a)(1)(ii).

The veteran has contended that service connection should be 
granted for a gastrointestinal disorder, variously diagnosed 
as GERD and gastritis.  While a gastric ulcer was noted in 
1982 service records, there is no clinical evidence of an 
ulcer in any of the service or post service records.  
However, in July 2004, a VA examiner who reviewed the 
veteran's medical records and examined him, opined that the 
veteran had chronic abdominal pain that was most likely 
gastritis that started while on active duty.  That examiner 
said that gastritis and gastric ulcers were known to be 
aggravated by mental stress.  In essence, the VA examiner 
found the medical record consistent with the veteran's 
contentions.

The Board finds that the evidence is equally balanced as to 
whether the veteran has a gastrointestinal disorder as a 
result of active military service.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a 
gastrointestinal disorder is in order.  38 U.S.C.A. 
§§ 101(24), (26), 1101, 1110, 1112, 1113, 5103-5013A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5. Service Connection for a Disability Manifested By Chest 
Pain.

The June 1979 service examination report is not referable to 
a chest disorder, or any complaint of chest pain.  A May 1984 
clinical entry reflects the veteran's complaint of painful 
inspiration at rest in the lateral chest, with no cough or 
history of injury.  Examination revealed the veteran's chest 
was clear and his vital signs were normal.  The February 
1989, April 1990, and April 1991service examination reports 
are not referable to a chest disorder or complaints of chest 
pain.  On the October 1991 report of medical history, the 
veteran checked yes to having chest pain.

During his September 1993 VA Persian Gulf War examination, 
the veteran complained of chest pain.  A September 1993 VA 
radiology report indicates results of a chest x-ray showed no 
acute disease.  A report of an x-ray taken in February 1994 
showed no significant abnormality.

A February 1994 VA treatment record and June 1994 emergency 
room record reflects the veteran's complaint of chest pain on 
deep breathing or palpation.  Results of an electrocardiogram 
(EKG) performed in June showed sinus brachycardia, but were 
otherwise normal.

A February 1995 VA examination report reflects the veteran's 
complaint of some shortness of breath, some palpations and 
tachycardia, and an inability to pass his walking test.  He 
had some chest pain on the left side that worried him enough 
to undergo an EKG.  The pertinent diagnosis was 
musculoskeletal pain of the chest.

Service medical records indicate that in May 1996 the veteran 
complained of chest pain, the clinical impression was 
costochondritis, and it was noted that he was returned to 
duty.

An April 1997 VA examination report reflects the veteran's 
complaint of some chest pain and shortness of breath with 
occasional irregular heartbeats and some night dyspnea.  He 
smoked one pack of cigarettes and drank two cups of coffee, 
daily.  The pertinent diagnosis was chronic obstructive 
pulmonary disease

According to an April 2000 VA examination report, the 
examiner said that the veteran's heart did not show any 
particular changes and found no disease related to it.

On the March 2001 medical history performed when the veteran 
underwent periodic service examination, he checked no to 
having pain or pressure in his chest, and examination of his 
lungs, chest and heart were normal.

According to the July 2004 VA examination report, the veteran 
report occasional chest pain in the left inframammary area 
that was not associated with sweating, shortness of breath, 
or nausea or vomiting.  

The objective medical findings demonstrate that the veteran 
does not currently have any type of disorder manifested by 
chest pain.  There were no complaints or findings of chest 
pain problems or report of chest injury during any period of 
verified active service.  The September 1993 VA Persian Gulf 
War examination did not diagnose a disorder manifested by 
chest pain.  Although the February 1995 VA examiner diagnosed 
musculoskeletal pain of the chest, in April 2000, a VA 
examiner found no disease related to the veteran's heart.  
More significantly, at the time of the 2004 VA general 
medical examination, while the veteran reported occasional 
chest pain, a chest disorder was not diagnosed.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has a disorder manifested by chest pain.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has disorder manifested by chest pain has 
been presented. Rabideau v. Derwinski, 2 Vet. App. at 143.

As to the veteran's belief, stated in his written documents, 
that he currently has a disorder manifested by chest pain, 
the Board notes that he is competent to report symptoms he 
experienced in-service; however, he is not qualified to 
render an opinion as to whether he currently has a disorder 
manifested by chest pain and whether that disorder is related 
to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.

The objective medical evidence or lack thereof, is more 
probative than the veteran's assertions of chest pain 
symptoms since service.  As such, service connection for a 
disorder manifested by chest pain is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no reasonable doubt to be resolved.

The Board has considered the doctrine of the benefit of the 
doubt but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, claimed as a rash, is 
denied.

Service connection for a sinus disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a gastrointestinal disability, claimed 
as a stomach disorder, is granted.

Service connection for a disability manifested by chest pain 
is denied.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance. The Court noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

In the Board's July 2003 prior remand, the Board noted that 
the VA dental examination conducted in July 2000 was 
inadequate, particularly since the examiner did not opine or 
adequately opine as to the etiology of the claimed 
disability.  The Board then directed the RO to afford the 
veteran a new VA dental examination to determine the etiology 
of a dental disorder, claimed as periodontal disease.  The 
Board specifically requested that the the dentist render an 
opinion as  whether any currently diagnosed periodontal 
disease was causally or etiologically related to appellant's 
military duty, including periods of DUTRA, active service, 
and active service in the Persian Gulf.  The examiner was 
also requested to render an opinion as to whether any 
periodontal disease preexisted military duty, and if so, did 
it undergo a permanent increase in severity during military 
duty.
 
According to service dental records, in June 1984, 
periodontal irrigation was performed on tooth #3 due to 
calculus.  Service medical records indicate "perio" 
problems with teeth #s 30 and 31 in January 1992.  A sick 
slip dated in July 1994 that indicates the veteran complained 
of a tooth problem.  Service medical records dated in 
February 1995, October 1999, October 2000 and October 2001 
indicate that the veteran denied having any dental problems.

A July 2000 VA dental examination report reflects that the 
veteran's only complaint was that his gums occasionally bled 
while brushing.  Upon examination, the diagnoses included 
caries, loss of teeth accretions on teeth and gingivitis.

However, a September 2003 VA outpatient record indicates the 
veteran was seen in the oral surgery clinic for tooth 
extractions noted to be based upon periodontal disease (e.g., 
"PERIODONTAL DISEASE NEC" was noted).

In the Board's prior remand, the RO was instructed to provide 
the veteran a VA dental examination, which was accomplished.  
But, according to the August 2004 VA dental examination 
report, the veteran had a problem involving acquired absence 
of teeth.  The final impression was mandibular full denture 
(FD), there was a very high floor of mouth and retention was 
difficult.  The examiner did not respond to the Board's 
queries as to whether the veteran had periodontal disease and 
if so, whether it was related to service.  Thus, this portion 
of the examination did not comply with the Board's remand 
decision.  The matter will be returned to that or a similarly 
situated examiner for opinion.

Accordingly, the case is REMANDED for the following action:

1.	With respect to the issue of service 
connection for a dental disorder, 
claimed as periodontal disease, the RO 
should arrange for the examiner who 
previously examined the veteran, or if 
unavailable, a similarly situated 
examiner, to review the records and 
answer the questions indicated below.  
If a response cannot be entered without 
further examination, such examination 
should be scheduled.  If needed, all 
indicated tests and studies should be 
conducted, and all clinical findings 
reported in detail.  The veteran's 
claims file should be made available to 
the examiner prior to examination, and 
the examination report should indicate 
if the examiner reviewed the veteran's 
medical records.  The dentist is 
requested to render an opinion as 
whether the veteran currently has any 
diagnosed periodontal disease.  If so, 
the VA dentist is requested to render 
an opinion as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed periodontal disease 
is causally or etiologically related to 
appellant's military duty (including 
periods of duty for training, active 
service, and active service in the 
Persian Gulf) or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability)?  
If any periodontal disease preexisted 
military duty, did it undergo a 
permanent increase in severity during 
military duty?  In rendering an 
opinion, the VA dentist is specifically 
requested to comment on the clinical 
significance, if any, of a July 1986 
duty for training dental record, that 
notes a history of a lower partial 
[denture]; an April 1991 active service 
dental record, which documents 
extracted teeth; a January 1992 active 
service record noting "perio" 
problems; and VA medical records dated 
in the early and mid-1990's, and in 
2003, that relate to certain dental 
treatment rendered.  The dentist should 
adequately summarize the relevant 
medical history and clinical findings, 
including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.

2.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a dental disorder, 
claimed as periodontal disease.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


